Matter of Sylvester v New York City Bd. of Educ. (2016 NY Slip Op 08301)





Matter of Sylvester v New York City Bd. of Educ.


2016 NY Slip Op 08301


Decided on December 8, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2016

Mazzarelli, J.P., Friedman, Acosta, Andrias, Moskowitz, JJ.


2424 400421/14

[*1]In re Rosemarie Sylvester, Petitioner-Appellant, —
vThe New York City Board of Education, Respondent-Respondent.


Rosemarie Sylvester, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Marta Ross of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Shlomo S. Hagler, J.), entered December 18, 2014, which denied the petition to vacate an arbitration award finding, inter alia, that petitioner inflicted corporal punishment on a special education student and imposing a $10,000 fine, and dismissed the proceeding brought pursuant to CPLR article 75 and Education Law § 3020-a, unanimously affirmed, without costs.
The Hearing Officer's determination was supported by adequate evidence, was rational, and was not arbitrary and capricious (see generally Lackow v Department of Educ. [or "Board"] of City of N.Y., 51 AD3d 563, 567-568 [1st Dept 2008]). The sustained specifications were supported by the testimony and written statements from four school employees who testified to the injured student's account of the incident, and that a red mark was observed on the student's cheek. The record also showed that petitioner, during a formal classroom observation, exhibited poor planning and ineffective teaching. Petitioner was also habitually late, and admittedly used inappropriate language.
Petitioner's due process rights were not violated because she was provided with notice, an appropriate hearing, and the opportunity to present evidence and cross-examine witnesses(see Matter of Ajeleye v New York City Dept. of Educ., 112 AD3d 425 [1st Dept 2013]). Nor did petitioner sustain her burden of demonstrating bias or misconduct by the Hearing Officer (see Batyreva v N.Y.C. Dept. of Educ., 95 AD3d 792 [1st Dept 2012]).
The arbitration award, which imposed a $10,000 fine upon petitioner, does not shock our sense of fairness (see e.g. Stoyer-Rivera v New York City Bd./Dept. of Educ., 101 AD3d 584 [1st Dept 2012]]).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 8, 2016
CLERK